t c summary opinion united_states tax_court richard mondello and wipapan konchom petitioners v commissioner of internal revenue respondent docket no 9316-10s filed date richard mondello and wipapan konchom pro sese nicholas j singer for respondent dean special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the year at issue and rule references are to the tax_court rules_of_practice and procedure respondent determined a deficiency in petitioners’ federal_income_tax of dollar_figure and an accuracy-related_penalty under sec_6662 of dollar_figure the issues for decision are whether petitioners are entitled to itemized_deductions in excess of those respondent allowed a deduction on schedule c profit or loss from business for an accrued payment to richard mondello petitioner and whether petitioners are liable for the accuracy-related_penalty under sec_6662 some of the facts have been stipulated and are so found the stipulation of facts and the exhibits received in evidence are incorporated herein by reference petitioners resided in california when the petition was filed background in petitioner was an employee of an employer whose identity is not part of the record he is also the owner of a web site business entitled www uniformoutletonline com web site petitioners deducted on their federal_income_tax return for unreimbursed employee business_expenses of dollar_figure and on schedule c of the return a dollar_figure accrual for contract labor petitioner performed for his own business respondent disallowed both deductions which increased petitioners’ adjusted_gross_income and thereby reduced the amount of petitioners’ allowable deductions for medical_expenses for the year petitioners provided no document describing the reimbursement policy of petitioner’s employer petitioners have no documents substantiating any of the employee business_expenses they deducted on the return petitioner operated his web site business using the accrual_method of accounting in petitioner worked big_number hours developing the web site petitioner charges unrelated parties between dollar_figure and dollar_figure an hour for performing work similar to that which he performed on his web site development petitioner’s proprietorship the web site did not pay him for any services he performed for himself petitioner’s proprietorship accrued dollar_figure as a liability for payment to petitioner for his work to set up his web site and the accrued expense was deducted on schedule c of the return discussion generally the commissioner’s determinations in a notice_of_deficiency are presumed correct and the taxpayer has the burden of proving that those determinations are erroneous see rule a 290_us_111 in some 1for tax years beginning before date expenses for medical_care not compensated for by insurance are deductible to the extent they are in excess of percent of adjusted_gross_income see sec_213 cases the burden_of_proof with respect to relevant factual issues may shift to the commissioner under sec_7491 the court however finds that petitioners have not met the requirements of sec_7491 and the burden_of_proof does not shift to respondent petitioners’ deductions as the court must often state deductions are strictly a matter of legislative grace and a taxpayer bears the burden of proving entitlement to any deduction claimed rule a 292_us_435 welch v helvering supra moreover taxpayers are required to maintain records that are sufficient to substantiate their deductions sec_6001 as petitioners offered no evidence to substantiate their unreimbursed business_expenses respondent’s determination is sustained on the issue of his accrual petitioner testified that he is an accountant as an accountant petitioner should be familiar with the concept of imputed or implicit expenses or costs imputed expenses imputed expenses are the opportunity_costs of time and capital that the manager of a business has invested in producing the given quantity of production and the opportunity cost of making a particular choice among alternatives siegel shim dictionary of accounting terms barron’s business guides 5th ed an imputed expense is one that is not actually incurred but is used to compare with an actual cost oxford dictionary of accounting gary owen jonathan law eds 4th ed tracy accounting for dummies 3d ed an imputed cost is not recorded in the books of account and is not accurately measurable but is a hypothetical cost used in making comparisons an example is salaries of owner-directors of sole_proprietorship firms rajasekaran lalitha cost accounting from an accounting standpoint the time petitioner spent on his own web site instead of earning dollar_figure to dollar_figure an hour from unrelated parties is an opportunity cost an imputed expense to petitioner and his business it is not an incurred expense is not reflected in the financial statements and is not an actual cost sec_162 allows deductions for all the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying_on_a_trade_or_business sec_212 allows deductions for all the ordinary and necessary expenses paid_or_incurred during the taxable_year for the production_of_income or the management or maintenance_of_property_held_for_the_production_of_income only expenses paid_or_incurred are deductible as expenses under sec_162 and sec_212 respondent cited several cases for petitioners’ and the court’s consideration on this issue in maniscalco v commissioner tcmemo_1978_274 affd 632_f2d_6 6th cir the court observed that whatever may be said in behalf of taking into account the value of one’s own services in lieu of paid labor such services are not considered an element of the deduction under sec_162 just as the flow of satisfaction from services arising from one’s own labor is not includible in his gross_income in 84_tc_809 affd without published opinion 800_f2d_260 4th cir the court said that the expenditure of a taxpayer’s labor does not constitute the taxpayer’s payment of a deductible business_expense and the taxpayer is not allowed a deduction under sec_162 and in 51_tc_746 the court pointed out to the taxpayer that imputed_income as a result of his receipt of the benefit of his own services is not taxable under our system and neither is an imputed expense arising from his own exertions a deduction from income labor performed by a taxpayer does not constitute an amount ‘paid or incurred’ by him and consequently cannot be deducted by him under sec_162 id petitioner argues that all these cases involve cash_basis taxpayers and he agrees that a cash_basis taxpayer cannot deduct a payment to himself in the same year however he argues inexplicably that because his business was on the accrual_method the cases respondent cites not only are inapposite but also support his position perhaps petitioner did not read rink or he failed to read it carefully the court pointed out in that case that the taxpayer took the position as petitioner does that he should be permitted to accrue currently as a liability amounts owed by him to himself on account of his labors but include the value of such labor in income only when and if such labor gives rise to income in the future the court found the argument to be without any merit for one thing we have found that the petitioner incurred no liability in favor of himself or anyone else to pay for the value of his services id pincite emphasis added the supreme court has held that the standard for determining when an expense has been incurred for federal_income_tax purposes is the all_events_test 476_us_593 see sec_1_461-1 income_tax regs under the regulations the all_events_test has three requirements all of which must be satisfied before accrual of an expense is proper all the events must have occurred which establish the fact of the liability the amount of the liability must be determinable with reasonable accuracy and 2petitioner cited remy v commissioner tcmemo_1997_72 as supporting his position the court in that case held that a cash_basis taxpayer could not deduct the value of his labor under sec_162 because it was not paid_or_incurred petitioner interprets the case to mean that an accrual basis taxpayer can deduct the value of his labor a logical fallacy economic_performance has occurred with respect to the liability sec_1_461-1 income_tax regs the court need only decide the issue of the first requirement although none of the requirements has been proved by petitioners the supreme court stated in hughes props inc that in order to satisfy the all_events_test the liability must be final definite in amount and unconditional and all the events must have occurred that will make it fixed and certain under the accrual_method a taxpayer is not entitled to deduct an expense if there is no legal_obligation during the taxable_year to make such payment e h sheldon co v commission214_f2d_655 6th cir affg in part and r19_tc_481 the word liability means the quality or state of being legally obligated or accountable legal responsibility to another or to society enforceable by civil remedy or criminal punishment black’s law dictionary 9th ed should petitioner have refused or become unable to pay himself there would have been no legal consequence he would not seek forced collection from himself nor would he be able to sue himself in a court of law to obtain a judgment against himself for any amounts he owed to himself even if he were so inclined there was no legal_obligation during the taxable_year or any other year for that matter for petitioner to pay himself anything neither accounting principles tax law nor common sense supports a deduction by petitioners for contract labor as a result of an accrual of an amount owed by petitioner to himself for his own labor accuracy-related_penalty sec_7491 imposes on the commissioner the burden of production in any court_proceeding with respect to the liability of any individual for penalties and additions to tax 116_tc_438 trowbridge v commissioner tcmemo_2003_164 affd 378_f3d_432 5th cir in order to meet the burden of production under sec_7491 the commissioner need only make a prima facie case that imposition of the penalty or the addition_to_tax is appropriate higbee v commissioner supra pincite respondent determined that for petitioners underpaid a portion of their income_tax on account of negligence or disregard of rules or regulations or a substantial_understatement_of_income_tax sec_6662 imposes a 20-percent penalty on the portion of an underpayment_of_tax attributable to any one of various factors including negligence or disregard of rules or regulations and a substantial_understatement_of_income_tax see sec_6662 and negligence includes any failure to make a reasonable attempt to comply with the provisions of the internal_revenue_code including any failure to keep adequate books_and_records or to substantiate items properly see sec_6662 sec_1_6662-3 income_tax regs a substantial_understatement includes an understatement of income_tax that exceeds the greater of percent of the tax required to be shown on the return or dollar_figure see sec_6662 sec_1_6662-4 income_tax regs sec_6664 provides that the penalty under sec_6662 shall not apply to any portion of an underpayment if it is shown that there was reasonable_cause for the taxpayer’s position and that the taxpayer acted in good_faith with respect to that portion the determination of whether a taxpayer acted with reasonable_cause and in good_faith is made on a case-by-case basis taking into account all the pertinent facts and circumstances sec_1_6664-4 income_tax regs the most important factor is the extent of the taxpayer’s effort to assess his proper tax_liability for the year id petitioners have a substantial_understatement_of_income_tax for since the understatement amount will exceed the greater of percent of the tax required to be shown on the return or dollar_figure the court concludes that respondent has produced sufficient evidence to show that the accuracy-related_penalty under sec_6662 is appropriate for the accuracy-related_penalty will apply unless petitioners demonstrate that there was reasonable_cause for the underpayment and that they acted in good_faith with respect to the underpayment see sec_6664 sec_1_6664-4 income_tax regs specifically provides circumstances that may indicate reasonable_cause and good_faith include an honest misunderstanding of fact or law that is reasonable in light of all the facts and circumstances including the experience knowledge and education of the taxpayer petitioners did not show that there was reasonable_cause for and that they acted in good_faith with respect to the underpayment respondent’s determination of the accuracy-related_penalty under sec_6662 for is sustained to reflect the foregoing decision will be entered for respondent
